DETAILED ACTION
This Office Action is in response to the communication filed 09/24//2021. 
Status of the claims: 
Claims 1-30 are Previously Presented and Examined.
Claims 31-38 are New.
Claims 1-38 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed on 09/24/2021. By this amendment, Original claims 1-6, 8-10, 13, 17-21, 24, 26-29 have been amended and new claims 31-38 have been submitted. Upon entry to the amendment, the pending claims 1-38 will be fully examined for patentability.

Response to Arguments/Remarks
The Applicant Argument/Remark made in an Amendment, filed 09/24/2021, regarding the rejection of claims 1-8, 10, 15-20, 22-30  under 35 U.S.C. 103 as being unpatentable over Raghavan (US9363683) in view of Husted (US2012/0064841) have been fully considered, but are moot in light of the claims amendment. The amendment, specifically to independent claims 1, 17, 26, and 29 include new feature/s which is/are not in previously rejected claims. It is also noted that said amendment to these claims is the result of prior art reference, thus, does narrow scope of the claims. Furthermore, said amendment include subject matter determined to patentably distinguish over the prior art. Accordingly, the rejection of claims 1-30 under 35 U.S.C. § 103, set forth in previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1-38 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US9363683 issued to Raghavan et al (“Raghavan”, hereinafter); US2012/0064841 issued to Husted et al (“Husted”, hereinafter), and US2020/0068644 issued to Zhou et al. (“Zhou”, hereinafter)
Regarding the subject matter recited in independent claims 1, 17, 26, 29, 31, 34, 35, and 38,  Raghavan discloses a method and an apparatus for wireless communications at a first wireless device (e.g. Raghavan: Figs. 1-5, 8), comprising: a processor (e.g. Raghavan: Fig. 10); memory coupled to the processor (e.g. Raghavan: Fig. 10), the processor and memory configured to: transmitting, to a second wireless device, an indication of a collective antenna array comprising at least a first set of antenna elements for downlink communications with the second wireless device (e.g. Raghavan: Fig. 8, Block 806, Col. 14, lines 25-35) and a second set of antenna elements for uplink communications with the second wireless device (e.g. Raghavan: Fig. 8, Block 806, Col. 14, lines 25-35), the first set of antenna elements being different from the second set of antenna elements (e.g. Raghavan: Col. 8, line 65 – Col. 9, line 10); receiving, from the second wireless device, a set of amplitude and phase beam weights for each antenna element in the collective antenna array (e.g. Raghavan: Fig. 8, Blocks 808-810, Col. 14, lines 35-50); and communicating with the second wireless device based at least in part on the collective antenna array (e.g. Raghavan: Fig. 8, Blocks 810-812, Col. 14, lines 40-55). Husted’s invention directed to device and method for signal detection and reconfiguration of an antenna array of a wireless device in a wireless communication system is described. a first wireless device including an antenna array for receiving and transmitting wireless signals, a signal sensor coupled to the antenna array, and a first circuitry coupled to the antenna array and the signal sensor. A change in orientation of the antenna array is detected by the motion sensor in real time and recognized by the first circuitry. The antenna array is reconfigured in response to the detected change in orientation in an expeditious manner. For example, as shown in FIG. 2 and further described in 
However, subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitation: transmitting, to a second wireless device, an indication of a collective antenna array configuration determined by the first wireless device, the collective antenna array configuration comprising at least  a first set of antenna elements for downlink communications with the second wireless device and the collective antenna array configuration further comprising at least a second set of antenna elements for uplink communications with the second wireless device, the first set of antenna elements being different from the second set of antenna elements; receiving, from the second wireless device, a set of amplitude and phase beam weights for each antenna element in the collective antenna array configuration; and communicating with the second wireless device based at least in part on the collective antenna array configuration, as recited in independent claim 1, and similarly recited in independent claims 26, 31, 35 and their dependent claims; and the limitation receiving, from a first wireless device that is in communications with the second wireless device via a millimeter wave frequency band, an indication of a collective antenna array configuration determined by the second wireless device for the communications with the first wireless device, the collective antenna array configuration comprising a first set of antenna elements for downlink communications with the first wireless device and the collective antenna array configuration further comprising a second set of antenna elements for uplink communications with the first wireless device; and  communicating with the first wireless device on the first set of antenna elements and the second set of antenna elements based at least in part on a set of beam weights associated with a beam training procedure, as recited in independent claim 17, and similarly recited in independent claims 29, 34, 38 and their dependent claims.

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related specifically to wireless communications and more specifically to uplink and downlink beam training. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
WO 2020101757 - METHOD AND APPARATUS FOR DETERMINING DYNAMIC BEAM CORRESPONDENCE FOR PHASED ARRAY ANTENNA.
US 20210144716 - METHOD FOR PERFORMING UPLINK TRANSMISSION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR;
US 20200366348 - APPARATUS FOR USE IN ASYMMETRIC BEAMFORMING TRAINING 
US 20190044596 - ASYMMETRIC BEAMFORMING TRAINING APPARATUS FOR ENHANCED DIRECTIONAL MULTI-GIGABIT INITIATOR STATION. 
US 10574321 - UE REPORTING AGGREGATED CHANNEL STATE INFORMATION BASED ON MULTIPLE SWEEPS
WO 2019014041 - APPARATUS, SYSTEM AND METHOD OF ASYMMETRIC BEAMFORMING TRAINING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632